DETAILED ACTION
Reasons for Allowance
Claims 1-2, 5-9, 11, and 13-24 are allowed.
Claims 3-4, 10 and 12 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “a first joining layer positioned between the surface of the power device opposite the active surface and the first portion of the conductive substrate; and
a second joining layer positioned between the second portion of the conductive substrate and the multi-thickness, the second joining layer surrounding at least a subsection of the portion of the multi-thickness substrate having the first thickness.” in combination with the other elements of the claim.  
Regarding independent claim 11: the prior art didn’t suggest or teach the claimed invention with “the conductive substrate comprising a layer of ceramic substrate sandwiched between a pair of patterned electrically conductive sheets; and
coupling the exterior portion of the multi-thickness substrate to the conductive substrate using a second joining layer.” in combination with the other elements of the claim.  
Regarding independent claim 17: the prior art didn’t suggest or teach the claimed invention with “wherein the electrical component is electrically coupled to the second metallization layer by way of a metalized via formed through the second thickness of the multi-thickness substrate;” in combination with the other elements of the claim.  
Dependent claims 2, 5-9, 13-16 and 18-24 are allowed by virtue of their dependency. 
The closest prior art Shen (US 2015/0357272 A1; hereinafter ‘Shen’), Fillion (US 2008/0305582 A1; hereinafter ‘Fillion’), and Gudeman (US 2013/0199730 A1; hereinafter ‘Gudeman’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815